Title: The Secret Committee to the Maryland Council of Safety, 13 September 1776: résumé
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Maryland Council of Safety


<Philadelphia, Sept. 13, 1776: We have been asked for powder for the continental frigate built at Baltimore. The powder should have been ordered there, and we understand you have a considerable supply; please furnish four and a half tons for the purpose to Messrs. William Lux, Samuel Purviance, and David Stewart. We will repay you in kind or supply more if necessary. Signed by Franklin, Josiah Bartlett, Richard Henry Lee, and Robert Morris.>
